Name: Council Directive 2002/90/EC of 28 November 2002 defining the facilitation of unauthorised entry, transit and residence
 Type: Directive
 Subject Matter: migration;  social affairs;  criminal law;  European Union law
 Date Published: 2002-12-05

 Avis juridique important|32002L0090Council Directive 2002/90/EC of 28 November 2002 defining the facilitation of unauthorised entry, transit and residence Official Journal L 328 , 05/12/2002 P. 0017 - 0018Council Directive 2002/90/ECof 28 November 2002defining the facilitation of unauthorised entry, transit and residenceTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 61(a) and Article 63(3)(b) thereof,Having regard to the initiative of the French Republic(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) One of the objectives of the European Union is the gradual creation of an area of freedom, security and justice, which means, inter alia, that illegal immigration must be combated.(2) Consequently, measures should be taken to combat the aiding of illegal immigration both in connection with unauthorised crossing of the border in the strict sense and for the purpose of sustaining networks which exploit human beings.(3) To that end it is essential to approximate existing legal provisions, in particular, on the one hand, the precise definition of the infringement in question and the cases of exemption, which is the subject of this Directive and, on the other hand, minimum rules for penalties, liability of legal persons and jurisdiction, which is the subject of Council framework Decision 2002/946/JHA of 28 November 2002 on the strengthening of the penal framework to prevent the facilitation of unauthorised entry, transit and residence(3).(4) The purpose of this Directive is to provide a definition of the facilitation of illegal immigration and consequently to render more effective the implementation of framework Decision 2002/946/JHA in order to prevent that offence.(5) This Directive supplements other instruments adopted in order to combat illegal immigration, illegal employment, trafficking in human beings and the sexual exploitation of children.(6) As regards Iceland and Norway, this Directive constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(4), which fall within the area referred to in Article 1(E) of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement(5).(7) The United Kingdom and Ireland are taking part in the adoption and application of this Directive in accordance with the relevant provisions of the Treaties.(8) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Directive and is not bound by it or subject to its application. Given that this Directive builds upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark shall, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Directive whether it will implement it in its national law,HAS ADOPTED THIS DIRECTIVE:Article 1General infringement1. Each Member State shall adopt appropriate sanctions on:(a) any person who intentionally assists a person who is not a national of a Member State to enter, or transit across, the territory of a Member State in breach of the laws of the State concerned on the entry or transit of aliens;(b) any person who, for financial gain, intentionally assists a person who is not a national of a Member State to reside within the territory of a Member State in breach of the laws of the State concerned on the residence of aliens.2. Any Member State may decide not to impose sanctions with regard to the behaviour defined in paragraph 1(a) by applying its national law and practice for cases where the aim of the behaviour is to provide humanitarian assistance to the person concerned.Article 2Instigation, participation and attemptEach Member State shall take the measures necessary to ensure that the sanctions referred to in Article 1 are also applicable to any person who:(a) is the instigator of,(b) is an accomplice in, or(c) attempts to commitan infringement as referred to in Article 1(1)(a) or (b).Article 3SanctionsEach Member State shall take the measures necessary to ensure that the infringements referred to in Articles 1 and 2 are subject to effective, proportionate and dissuasive sanctions.Article 4Implementation1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 5 December 2004. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the text of the main provisions of their national law which they adopt in the field covered by this Directive, together with a table showing how the provisions of this Directive correspond to the national provisions adopted. The Commission shall inform the other Member States thereof.Article 5RepealArticle 27(1) of the 1990 Schengen Convention shall be repealed as from 5 December 2004. Where a Member State implements this Directive pursuant to Article 4(1) in advance of that date, the said provision shall cease to apply to that Member State from the date of implementation.Article 6Entry into forceThis Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 7AddresseesThis Directive is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 28 November 2002.For the CouncilThe PresidentB. Haarder(1) OJ C 253, 4.9.2000, p. 1.(2) OJ C 276, 1.10.2001, p. 244.(3) See page 1 of this Official Journal.(4) OJ L 176, 10.7.1999, p. 36.(5) OJ L 176, 10.7.1999, p. 31.